398 S.W.2d 568 (1966)
Roy Conrad KILES, Appellant,
v.
The STATE of Texas, Appellee.
No. 39178.
Court of Criminal Appeals of Texas.
February 2, 1966.
*569 Paul W. Leech, Grand Prairie, for appellant.
Henry Wade, Dist. Atty., Dallas, Scott Bradley, Charles Caperton and W. John Allison, Jr., Asst. Dist. Attys., and Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Judge.
The offense is carrying a pistol as denounced by Article 483, Vernon's Ann.P.C.; the punishment, a fine of $300.00.
Trial was before the court without the intervention of a jury. The record reflects that appellant had lived at 1717 Bennett in the city of Dallas for seven years, that after he and his wife had a marital quarrel he went to North Carolina for approximately ten days, and that on the day of his arrest he had returned home, unloaded five dogs, called his wife, who was at work, and made arrangements to talk about a reconciliation. After shaving and changing clothes at home, appellant picked up his wife and suggested that they go for a ride. During the course of this ride appellant brought his automobile to a halt on a deserted country road, and, as a highway patrolman passed, she ran to his patrol car and told him that appellant was armed. The patrolman found a pistol either on the front seat or on the front floor board and later found two other pistols in appellant's automobile.
The trial court was justified in concluding that appellant's journey had terminated when he reached 1717 Bennett and that appellant was not a bona fide traveler within the terms of Article 484 V.A.P.C. at the time of his arrest.
Finding the evidence sufficient to support the conviction and no reversible error appearing, the judgment is affirmed.